Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “said upper cover member configure to inhibit moisture”, which the Examiner would suggest replacing the word “configure” to “configured”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “wherein the roof vent of the present invention is provided in alternate shapes”, which the Examiner believes the claimed element of the roof vent, is meant to be the roof vent cover, as all the limitations so far pertain to a roof vent cover, and not just the hole, or actual roof vent, which the roof vent cover is meant to encompass. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Artis (US 2,806,419), in view of West (US 2005/0005541).

Regarding claim 1, Artis (US 2,806,419) shows a roof or sidewall vent cover (Fig. 1) that is configured to cover a roof or sidewall vent and inhibit development of insect nests being built therein wherein the roof vent cover comprises: a base plate member (12, Fig. 1), said base plate member being planar in manner (Fig. 1), said base plate member having an upper surface (Fig. 1 – the base plate comprises of an upper surface), said base plate member being square in shape (Fig. 1); at least one wall member (16, Fig. 1), said at least one wall member being secured to said base plate member (Fig. 2), said at least one wall member extending upward from said upper surface of said base plate member (Fig. 2), an upper cover member (35, Fig. 4), said upper cover member being secured to said at least one wall member distal to said base plate member (Fig. 4 – the upper cover member is secured to the at least one wall member 16, at a location of the wall member that is distal to the base plate member), said upper cover member configure to inhibit moisture from entering the roof vent cover (Fig. 4 – as the Applicant claims their invention to be configured to inhibit moisture, as the Specification filed 05/13/2021 states in ¶002, lines 5-7 “these apertures are covered with vent covers in order to inhibit rain and moisture”; the upper cover member 35 is a cover, which the Applicant states themselves is enough for something to be configured to inhibit moisture, but the upper vent cover can also be constructed of glass, of which is configured to inhibit rain, and therefore, moisture), said upper cover member being manufactured from a transparent material (Col. 2, Lines 30-33).  
	However, Artis lacks showing said at least one wall member being manufactured from a transparent material.
	West (US 2005/005541), a roof vent, is in the same field of endeavor as Artis which is a roof vent.
West teaches said at least one wall member (2, Fig. 2) being manufactured from a transparent material (¶0054 – the at least one wall member 2 is to be a transparent panel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artis to incorporate the teachings of West to provide said at least one wall member being manufactured from a transparent material, which would provide a transparent material where the light can be further transferred throughout the system via reflective material (¶0003).

Regarding claim 2, Artis shows wherein light penetrating the upper cover member provides an environment that inhibits insect nest development (Fig. 4 – as the Applicant claims light penetrating the upper cover member provides an environment that inhibits insect nest development, such does Artis show such an insect nest development inhibition with the light penetrating the upper cover member).  

Regarding claim 3, Artis shows wherein the roof vent cover is provided in its relative size (Fig. 1).  
Regarding the claim limitation of “wherein the roof vent cover is provided in alternate sizes”, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the roof vent cover being provided in its relative size instead of the roof vent cover being provided in alternate sizes, because applicant has not disclosed that having the roof vent cover being provided in alternate sizes provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the roof vent cover being provided in alternate sizes or the roof vent cover being provided in its relative size because both sizes of the roof vent cover performs the function of ventilating air equally well. (MPEP 2144.04, Sect IV.A) 

Regarding claim 4, Artis shows wherein the upper cover member extends outwardly beyond the at least one wall in all directions (Fig. 4).  

Regarding claim 5, Artis shows wherein the roof vent of the present invention is provided in its relative shape.
Regarding the claim limitation of “wherein the roof vent of the present invention is provided in alternate shapes”, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the roof vent of the present invention being provided in its relative shape instead of the roof vent of the present invention being provided in alternate shapes, because applicant has not disclosed that having the roof vent of the present invention being provided in alternate shapes provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the roof vent of the present invention being provided in alternate shapes or the roof vent of the present invention being provided in its relative shape because either shapes of the roof vent performs the function of ventilating air equally well. (MPEP 2144.04, Sect IV.B) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                        

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762